     Case 3:18-cr-04683-GPC Document 257-2 Filed 07/30/21 PageID.2948 Page 1 of 4



 1 WIECHERT, MUNK & GOLDSTEIN, PC
 2 David W. Wiechert, SBN 94607
   Jessica C. Munk, SBN 238832
 3 William J. Migler, SBN 318518
 4 27136 Paseo Espada, Suite B1123
   San Juan Capistrano, CA 92675
 5 Telephone: (949) 361-2822
 6 Email: dwiechert@wmgattorneys.com
          jessica@wmgattorneys.com
 7        william@wmgattorneys.com
 8 Attorneys for Jacob Bychak
 9
10                         IN THE UNITED STATES DISTRICT COURT
11                       FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12
13   UNITED STATES OF AMERICA,                        Case No. 18-CR-4683-GPC
                                                      Honorable Gonzalo P. Curiel
14
            Plaintiff,
15                                                    DECLARATION OF JESSICA C. MUNK
     v.                                               IN SUPPORT OF DEFENDANTS’
16
                                                      MOTION TO COMPEL DISCOVERY;
17   JACOB BYCHAK, et al.,                            EXHIBITS A-C
18
          Defendants.                                 Hearing Date: August 20, 2021
19                                                    Hearing Time: 1:00 p.m.
                                                      Department: Courtroom 2D
20
21
22                             DECLARATION OF JESSICA C. MUNK
23          I, Jessica C. Munk, declare as follows:
24          1. I am a principal at the law firm Wiechert, Munk & Goldstein, PC, attorneys of
25 record for defendant Jacob Bychak. I am licensed to practice in the State of California and
26 in the United States District Court for the Southern District of California. I have personal
27 knowledge of the following, and if called to do so, I could competently testify thereto.
28          2.     The government has made numerous discovery productions to the defense
30                                                1
31                              DECLARATION OF JESSICA C. MUNK
     Case 3:18-cr-04683-GPC Document 257-2 Filed 07/30/21 PageID.2949 Page 2 of 4



 1 during the pendency of the instant case. Discovery production No. 26 contains almost four
 2 thousand pages of emails and other documents reflecting the FBI’s communications with
 3 an employee at Spamhaus denoted by the government as a confidential informant. The
 4 government’s discovery productions show that since 2013, this informant has repeatedly
 5 communicated with the FBI relating to Company A and its email marketing activities,
 6 encouraging the FBI to investigate Company A and lending advice on how to do so,
 7 volunteers to do further investigation into said activities and provides the FBI with
 8 technical advice and know-how regarding email marketing to better assist the FBI’s
 9 investigation. The Spamhaus confidential informant even weighed in on how the
10 government can defend against Defendants’ Motion to Dismiss the Wire Fraud Counts.
11         3.    In a May 22, 2014 email, the confidential informant confirmed to the FBI
12 that “we’ve got an anonymous informant [in Company A] sending us a ton of info since
13 September 2013,” and asked the FBI “how to possibly bring him on board as an
14 informant.” FBI Agent Charles Chabalko replied the same day, saying “[t]his would be
15 vital to our investigation if we can bring him aboard. Having an inside person to tie
16 everything together would be extremely helpful.” Attached hereto as Exhibit A is a
17 redacted1 true and correct copy of an email thread dated May 22, 2014, Bates-stamp No.
18 Disc26-03283-84, and included within discovery production 26.
19         4.    Several weeks later, on June 4, 2014, FBI Agent Chabalko emailed the
20 informant to advise him that “I also emailed the anonymous guy that wants to provide
21 information.” Attached hereto as Exhibit B is a redacted true and correct copy of an email
22 dated June 4, 2014, FBI, Bates-stamp No. Disc26-03702 and included within discovery
23 production 26.
24         5.    Several years later in a September 27, 2017 email, the Spamhaus confidential
25 informant confirmed that a Company A informant had “sent internal emails implicating
26 various people of doing various things,” specifically identifying a Company A attorney
27
28  All the attached exhibits have redacted Company A’s name along with third party names
     1

   as requested by the government.
30                                             2
31                            DECLARATION OF JESSICA C. MUNK
     Case 3:18-cr-04683-GPC Document 257-2 Filed 07/30/21 PageID.2950 Page 3 of 4



 1 and asking FBI Agent Chabalko if the “attorney-client privilege prevent[s] [the agent]
 2 from viewing [the emails]” with her copied thereto. Attached hereto as Exhibit C is a
 3 redacted true and correct copy of an email thread dated September 27, 2017, Bates-stamp
 4 No. Disc26-02119 and included within discovery production 26. The government’s
 5 discovery production does not include any follow-ups to this September 27, 2017 email.
 6       6.    On June 29, 2021, counsel for Defendants sent a letter to the government
 7 requesting the government to, inter alia, identify all Company A informants, the date(s)
 8 when they started supplying the FBI information, and identify all documents and
 9 communications in the government’s possession that originated with the Company A
10 informant(s).
           7.     On July 1, 2021, government counsel responded to the letter via email, never
11
     denying that the government possessed Company A documents sourced from the
12
     Company A informants, but rather only maintaining that the government did not direct the
13
     Spamhaus confidential informant to obtain documents from the Company A informants
14
     and that the exhibits the government will use in its case-in-chief will be derived from
15
     grand jury subpoenas and not the Spamhaus informant. The government indicated further
16
     that the answers to our questions could be found in certain discovery tranches.
17
           8.     The defense has reviewed the tranches of discovery as referenced by the
18
     government and has been unable to determine what Company A material came to the
19
     government via a Company A insider.
20
           9.     On July 13, 2021, my colleague David Wiechert emailed the government
21
     stating, “we went back to the discovery and our extensive review of it was unable to
22 answer the simple question – Which [Company A] documents were provided to the
23 government by Spamhaus?” Mr. Wiechert again asked the government to “provide [the
24 Company A] documents [that originated with the Company A informant] to us forthwith,
25 or the bates stamp numbers for those documents if they have already been produced.”
26         10.    On July 15, 2021, the government responded to Mr. Wiechert’s July 13, 2021
27 email and again refused to answer this simple question and reiterated any “[Company A]
28
30                                                3
31                              DECLARATION OF JESSICA C. MUNK
     Case 3:18-cr-04683-GPC Document 257-2 Filed 07/30/21 PageID.2951 Page 4 of 4



 1 documents that will be introduced in the government’s case-in-chief were obtained via
 2 grand jury subpoenas.”
 3         I declare under the penalty of perjury that the foregoing is true and correct.
 4         Executed on July 30, 2021 in San Juan Capistrano, California.
 5
 6                                                 s/Jessica C. Munk
                                                   Jessica C. Munk
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
30                                                4
31                              DECLARATION OF JESSICA C. MUNK
